      Case 5:18-cv-05214-EJD Document 22 Filed 11/01/18 Page 1 of 2



1    DARIN W. SNYDER (CA S.B. #136003)
     dsnyder@omm.com
2    BILL TRAC (CA S.B. #281437)
     btrac@omm.com
3    O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
4    San Francisco, California 94111-3823
     Telephone: (415) 984-8700
5    Facsimile: (415) 984-8701
6    Attorneys for Defendant
     JADOO TV, INC.
7
8
                       UNITED STATES DISTRICT COURT
9
                     NORTHERN DISTRICT OF CALIFORNIA
10
                                 SAN JOSE DIVISION
11
12
     DISH TECHNOLOGIES L.L.C.         Case No. 5:18-CV-05214-EJD
13   AND SLING TV L.L.C.
                                      DEFENDANT’S FED. R. CIV. P. 7.1
14                     PlaintiffS,    CORPORATE DISCLOSURE
15                                    STATEMENT AND CIV. L.R. 3-15
          v.                          CERTIFICATION OF INTERESTED
16                                    ENTITIES OR PERSONS
     JADOO TV, INC.
17
                       Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                                         JADOO’S CERTIFICATION OF
                                                             INTERESTED ENTITIES
                                                                  5:18-CV-05214-EJD
       Case 5:18-cv-05214-EJD Document 22 Filed 11/01/18 Page 2 of 2



1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant
2    Jadoo TV, Inc. (“Jadoo”) discloses the following: Jadoo TV, Inc. is a wholly-owned
3    subsidiary of CloudStream Media Inc. and is not publicly traded. CloudStream
4    Media Inc. does not have a parent corporation, is not publicly traded, and no
5    publicly held corporation owns more than 10% of its stock.
6          Pursuant to Civil Local Rule 3-15, the undersigned, counsel of record for
7    Jadoo, certifies that the following listed persons, association of persons, firms,
8    partnerships, corporations (including parent corporations) or other entities (i) have a
9    financial interest in the subject matter in controversy or in a party to the proceeding
10   (as owners of more than 10% of Jadoo or CloudStream Media Inc.’s stock) or (ii)
11   have a non-financial interest in that subject matter or in a party that could be
12   substantially affected by the outcome of this proceeding:
13             • CloudStream Media Inc.
14             • Sajid Sohail
15             • Intel Capital Corporation
16             • Rainbow Enterprise LLC
17
           Dated: November 1, 2018                  O’MELVENY & MYERS LLP
18
19
                                                    By:        /s/ Darin W. Snyder
20                                                             Darin W. Snyder
21                                                  Attorneys for Defendant
                                                    Jadoo TV, Inc.
22
23
24
25
26
27
28
                                                                   JADOO’S CERTIFICATION OF
                                                1                      INTERESTED ENTITIES
                                                                            5:18-CV-05214-EJD
